 

 

IN THE UNITED STATES DISTRICT coURT C“*k
FoR THE MIDDLE DISTRICT op PENNSYLVANIA
NICKIE R. LoGAN, = clvlL ACTION \ \\\_
Plainciff. = #;il§-cv»zooa
v. = JUDGE: JONES
JOHN E. wETzEL, sEcRETARY : JuRY TRIAL REQuEsTED
PA. DEPARTMENT oF coRREcTIONs,=
1920 TE:cHNoLoGY PARKWAY, = FlLED
MECHANICSBURG, PA. 17050., : SCRANTON
Defendant. : ncr 1228
FstT AMENDED coMPLAINT P'R ne K

 

PURSUANT TO RULE 15 §A) FOR CLARITY

OF CLAIMS AND RELIEF REOUESTED

JURISDICTION

The Jurisdiction of this Court is invoked pursuant to 28
U.S.C.§1331 as this Action is based upon the blatant Violation
of Rights Secured to the Plaintiff under the 1st Amendment and
14th Amendment of the United States Constitution and is n
actionable pursuant to 28 U.S.C.§1983. Both the plaintiff and
the Defendant are within the Middle District Federal Court of

Pennsylvania and Venue is proper pursuant to 28 U.S.C.§1391.

PARTIES

1. Plaintiff, Nickie R. Logan, is an adult Man of sound mind,
presently incarcerated within SCI-Huntingdon, located at 1100
Pike Street, Huntingdon, Pa. 16654-1112., awaiting the
resolution of Direct Appeal currently in the Third Circuit

Couft of Appeals, from the Conviction and Sentence imposed by

 

T______________________________________mu__m iww, lie ii, ii l ,

the Court of Common Pleas Alleghcuy County, Pannsylvania.

2. Def¢ndant John E. wetzel, is an adult Man, who has while
acting under colont of State and Federal Law, in his OEEicial
Capacity as Sectetary of Pennsylvania Depertment of
Gorr¢ctions, issued anders and Pnliciea that has caused the
blatant Violation of Flainti€f‘s First Anendment Privilegad
Cottospondenco Rignts, Defendant Watzel is responsible for the
Actions of all Departmant of Corrections Employee'a and
ensuring that Defandant nor subordinate Emplnyee's do not
Knowinglv Violate the Rights of Prisone:'s confined in nis

Correctional Inatitutions.

3. On Soptember 7, 2018, Defondant John E. Wetzal, Sacretary of
Pa. Department of Cor:actions gawas#W "Grder"/Policv to SCI'
Huntiogdon Coztections OEfiaara/Security Teams, Employee's, TO
OPEN AND COPY MY LEGAL MAIL INTO THEIR SC%NNER/COPIER HARD
DRIVE PERMANENT HEMURY, TO K!EP THE ORIGINAL DOCUMENTS AND GIVE
HE A COPY, which has Violated Plaintiff‘s Flrst Amendment
Ptivilaged Cortospondence Right, without cause and, is
Atbitrary to D.C. ABM 803, (Exhibit-E), see Fontroy v. Beerd,
559 F.3d 17& (3td 812.2009), wherein the Fodecai Court allowed
for the Attornov Contcol Numbers and Identifving In£ormation to
be placed on Legel Mail from Attorney‘a and Coutts so that it
is Identifiod as Legal Mail end would be treated a Privileged
Corrospondenca, see 28 C.F.R. §§5&0.2(¢), 540.18(a). Tnis
Depettment of Correctiovs Policy requirement came es a result
of then Secretary of Cor:ectioos leffrey A. Beerd actions to
stop the smuggling of Drug¢ into Prisons under Ficticious
labeled Legal Meil believed to be used. On Septembnr 8, 2018,

end Septemb¢r 18, 2018, I was taken to Security and watched
(2)

 

 

 

-my clearlv marked Lagal Mall be opened;w€onlad into the
Permanent Memory!Herd Dtive of a Security Copier/Scanner and
the originals placed into a bio. l was given a Copy while the
Originals were left open for anyone to read and be Reproduced
at any time by any department of Covcections Employee, l was
told that this is the now "Policy/Grder" of Secretary Watzel.
Logally, there is no Right to Gcievance and there is no
Grievance for the Actions of $acratary Wetzel's "Policy!Order"
to violate Privlleged Correspondence Rtghts beyond this Civil
Action, as there 15 no other Stata Employeo that is over
Secretary Wotzel in his Offlclal depecity as Secretary of Pa.
Departmont of Corrections beyond the Judges of this Court.
(Exhibit~€, Cl, CZ, CB), accord, (Exhlbit-D, Di, E), Nance v.
No an, 2018 U.S. Dist. LEXIS 34444, (citlng Mitchell v. Horn,
318 F.3d 523, 530 (3d. Cir.ZOOB)); Helena v. Kremer, 214
F.App'x 254, 247 (3d Cir.ZOO?) (citing Masse! v. Helmen, 259
F.sd 641, 5¢7, (7:11 czr.zool)); wash'i con v. Founo, 2013 u.s.
Dist. LEXIS 39627, (citing Burnside v. Hoser, 138 F.App'x 414
416 (3d. Cir.2005)) and; Bickell v. Hiller, 2009 U.S. Dlst.
LEXIS 117916, (citing Burnside, Id., at 138 F.App'x 415)).

4. Defendant Wetzel's Policy allows for the blatant Violation
of clearly established P:ivileged Correapondence Right under
the Fltst Amendment, (Exhibit»E, Ei,EZ,E3) end, is clearly
Defendant Wetzel's Knowing, Intentional and Hillful ect, thus,
this Court or another Federal Court can make Defendant Hetzel
stop Violating Plaintiff lot Amendment Right and there is no
other adequate avenue to remedy the Violation of Plaintiff’s

First Amendment Privileged

(3)

\ Correspondence Right. Thus, Defendant, John E. wetzel NEW

"ORDER/POLICY", (Exhibit-E, E1,E2,E3) is a knowing, Intentional

and Willful act that has caused injury to Plaintiff and will y`
continue to injure Plaintiff until it is rescinded and no
longer being enforced by him, therein, Defendant Wetzel has no
immunity for the blatant Violation of clearly established
Constitutional Rights, Wolff v. McDonnell, 94 S.Ct. 2963
(1974); Procunier v. Martinez, 94 S.Ct. 1800 (1974); Jones v.
§£gwn, 461 F.3d 353, 359 (3rd Cir.2006); accord, Robinson v.
Pa. Department of Corrections, 2007 U.S. Dist. LEXIS 4930,
(deposition Testimony of predecessor Secretary of Corrections
Jeffrey A. Beard on Issue of Privileged Correspondence Rigbt);
Booze v. Wetzel, 2016 U.S. Dist. LEXIS 47828, (citing Fontroy
v. Beard, 559 F.3d 173, 175-176)).

5. On August 29, 2018, Defendant John E. Wetzel, implemented a
Stete wide Lockdown of all State Correctional Facilities as a
alleged result of 30 Correctional Officers over a 2 Month time
span becoming sick from some unknown substance at (3) State
Correctional Facilities, none of which were SCI-Huntingdon,
none of the Prisoners at the (3) Institutions were sick and
none of the Mail Room Employee's at the (3) Institutions became
sick, and it must be pointed out that Plaintiff does not use
any Drugs, Opiate, Narcotics or lllegal Substances, Cannabinoid
or Synthetic Cannabinoid and, does not Drink Alcohol not
Intoxicating Beverages Beer or Wines. it is alleged by
Defendant Wetzel that from January to June of 2018, there were
2,034 drug incidents involving 1,802 Prisoners and 309 of those

events involved synthetic Cannabinoid smuggled or

(4)

,-__'_..._»_-__--'__-W'~-

 

sent into the State Facilities through Mail or Visits,
although there is no specific claim or arrest and prosecution
of any Attorney or State/Federal Court Personnel or Judges, and
Plaintiff has never been involved in any such events, somehow-
Legal Mail coming into the State Facilities has been added to
the list of ways drugs are being introduced into the State
Correctional Facilities. On September 7, 2018, Defendant John
E. Wetzel, Secretary of Pennsylvania Department of Corrections
ordered all Department of Corrections Employee's.to undergo
Emergency "Special Training"- how to wear Gloves and Face Masks
while handling Legal Mail with the permission to blatantly
Violate Privileged Correspondence Right by making Photo Copies
of Clearly Marked Legal Mail and it's contents, keeping the
Original paper Documents, Envelope and, giving the Addressed
Plaintiff a Copy, while keeping the Originals Scanned onto a
Hard Drive/Permanent Memory of Security Copier/Scanner, ghi§h
can be read, reproduced and, shared with other Correctional
Employees at any time. There is no rational relationship in
these actions of Defendant Wetzel and they should therefore be
deemed an exaggerated response to a already known Security
problem, see Fontro v. Beard, 559 F.3d 174 (3d Cir.2009) and
Vega v. Mullen, 2018 U.S. Dist. LEXIS 23903, both discussing
Pennsylvania Department of Corrections Legal Mail policy based
upon the very same allegations of the cause for Defendant's
actions, accord Jones v. Brown, 461 F.3d 353, 359 (3d Cir.
2006), explaining other Violations of lst Amendment Privileged
Correspondence Right, accord (Exhibit-A, A 1), this clearly
marked Legal mail was received by Plaintiff on September 18,
2018, and was per Defendant Wetzel's "ORDER" opened inside of

(5)

a Plastic Incubator type bin, then Copied into the security

 

Scanner/Copier hard Drive Permanent memory, the original was
placed into another Plastic Incubator type bin and Plaintiff
was given a Copy of the Original. Thus, Defendant Wetzel action
of Ordering Corrections Officers/Security Team to photo Copy
Privileged Correspondence mail has caused Plaintiff actual
injury by leaving open and exposed Private Communications
between Plaintiff and Attorney's that Corrections Officer's and
Employee's would not otherwise see or have access to in the
course of their normal day to day duties, and wherefrom that
Plaintiff has no Privileged Correspondence with the Attorney's
and the Court's even though they have followed Department of'
Corrections Policy requirement of obtaining a Verified Attorney
Control Number and use 28 CFR §§540.2(c), 540.18(a), 540.19,
Official Markings, accord, (Exhibit D, Dl), Plaintiff is now
under extreme duress from being unable to discuss specific
matter with Attorney's directly related to Witnesses, Evidence,
Investigator lnformation findings, Hearing Proceedings or
further Appellate proceedings related to the Direct Appeal
pending in the Third Circuit Court of Appeals and Newly decided
cases applicable to the Issues of his Direct Appeal he doesn't

have access to.

6. Defendant Wetzel has no justifiable Penological interest in
blatantly Violating Plaintiff Privileged Correspondence Right
with Attorney's or the Court's, see Pell v. Procunier, 417 U.S.
817, 94 S.Ct. 2800 (1974); Block v. Rutherford, 468 U.S. 576,
586, 104 S.Ct. 3227 (1984); Turner v. Safle , 482 U.S. 78, 87-
91, 107 U.S. 2254 (1987), thus, the "ORDER" and, New Practice

(6)

 

 

of Scanning/Copying Plaintiff's Legal Mail and it's contents

into the permanent Memory/Hard Drive of Security Scanner/Copier
and keeping Original Documents, deprives Plaintiff of
confidentiality. Regardless of Defendant good faith
protestation to be made that he nor his Employee's does not and
will not read the context of Plaintiff's Privileged
Correspondence. There is and has been an alternative avenue
Defendant could have used that fully accommodates Plaintiff's
clearly established let Amendment Privileged Correspondence
Right at a Deminimus cost to Defendant Wetzel's Penological
Interest in keeping drugs from coming into State Facilities
under the allegation of Fictitious Legal Mail, which Defendant
Wetzel could have implimented in 2016, that would have
eliminated the chances of Prisoner and Corrections Employee's
Safety remaining in Jeopardy as alleged from the Court's and
Plaintiff's Attorney's sending Legal Mail, accord Turner, 482
U.S. at 89-90, (citations omitted), 97-98.

ALTERNATIVE AVENUE IF IMMEDIATELY IMPLIMENTED

6. The Alternative that could have been implemented in 2016,
and should be implemented immediately, is the Electronic Filing
System of the State and Federal Courts found at
http://usjsportal.pacourts.us/refdocuments/judicialorder.pdf;
www.ca3.uscourts.gov, (ECF HELP 0ESK)-(267-299-4970) "e-mail"
ecf_helpdesk@caB.uscourts.gov; and, www.courts phila.gov, see
also, (Exhibit-B, Bl, B2, B3, Bh, 85, 86). Every Pennsylvania
State Correctional Facility has at a minimum of (5) to (7) GTL
Kiosk on evey Housing Unit accessible during normal operation

hours excluding Count Times. One Kiosk can be dedicated to the

(7)

 

 

State and Federal Court's Electronic Filing System which is
basically an E-Mail Account directly linked to the State and
Federal Court's, Defendant Wetzel only has to log onto the
State and Federal Court Websites to establish an E~Mail Account
and makes that account accessible to the dedicated Kiosk in
every State Facility which will allow prisoner direct access
during normal operation hours of each State Facility, all GTL
Tablets must have access to the Word Processor Function on the
GTL tablets because all Documents Filed in the State and
Federal Court's Electronically must be in Portable Document
Format (PDF) (Exhibit's-BZ, BS, B4, B§, B6), this function is
what the GTL 2.0 Tablets era manufactured to do, see (PDF) leon
on 2.0 GTL Tablet which contains GTL and Pa.D.O.C. Information.
The act of turning on the Word Processor Function of the GTL
Tablet, dedication of One Kiosk and, Establishing a E-Mail
Account with the State and Federal Courts is Deminimus,
(Defendant WETZEL Legal Team already have THIS E-MAIL ACCOUNT),
and, Defendant Wetzel's April 11, 2018, revision to Section
III. Inmate Services/Privileges, Q.5. states:., the institution
may provide you with a Universal Serial Bus (USB) Flash Drive..
These (USB) Flash Drives can also be used to store additional
or Hard Copies of Legal Materials and, is a deminimus avenue to
accomplish the objective of Defendant Wetzel and allow for
Plaintiff to maintain his Privileged Correspondence with the
Court and Attorney's. Plaintiff is still on Direct Appeal and
necessarily needs to have and maintain 1st Amendment Privileged
Correspondence with his Attorney‘s and the Court's, accord
(Exhibit-A, Al), (Exhibit~A2, A3), accord, ggggg, 461 F.3d 353,
361 (3rd Cir.2006).

(8)

 

 

R E L I E F

Pleintiff, respectfully asks, that this Court award Punitive
Damages in the amount of $10,000.00¢ Ten Thousandeollars and
Zero Cents from Defendant Wetzel for the blatant Violation of
1st Amendment Privileged Correspondence Right; and award n
$10,000.00¢ Ten Thousand Dollars and Zero Cents per day for
every day Defendant Wetzels Actions/Orders has caused
subordinate Employee's to Violate Plaintiff's 1st Amendment
Privileged Correspondence Right shown by Video Surveillance;
and award $5,000.00¢ Five Thousand Dollars, Zero Cents per day
for every day Plaintif£'s Legal Mail Contents has been left on
Permanent Memory/Hard Drive of security Scanner/Copier and
original Copies have been left open and available to View by
anyone other than Plaintiff; and Plaintiff asks, that a
permanent injunction enjoining Defendant and all Department of
Corrections Employee's from ever Scanning/Copying into
Permanent Memory Hard Drive of Security Scanner/Copier(s) and
keeping Original Legal Mail Envelopes and Contents in their
possession; and to change Policy by providing Plaintiff with
Gloves and Face Mask before Opening Legal Mail in his Presence
and shake for contraband; Plaintiff asks that this Court issue
the Bill for the Costs of these proceedings and any processing
fees including and Appellate proceedings that may be taken to
the Third Circuit Court of Appeals and the United States
Supreme Court to Defendant John E. Wetzel, and; Plaintiff asks
that this Court ORDER Defendant John E. Wetzel to have
implemented within (30) days a Direct E-Mail Account with the
State and Federal Court's of this State of Pennsylvania that

(9)

 

”___l__----___-___-‘ *# j

 

will allow Plaintiff to Electronically File Pleadings,
Responses, Correspondences and to (activate the Portable
Document Format, word Processor Function) on the GTL Tablet
Plaintiff has Purchased serial #JEA75214114, that will allow
Plaintiff to create a Portable Document Format (PDF) as
described in (Exhibit-B2, BB) to comply with Court Formats, to
dedicate a GTL Kiosk to utilize for the Direct E-Mail Filings
with the Court's in SCl-Huntingdon, to allow for Plsintiff to
possess and utilize the Private Access Code that will be given
by the Clerks of Gourt, and to allow for the 1 hour and 30
minute Training on ECF Filing, and for this Court to Schedule
this matter to be Heard by A Jury; and, for this Court to
maintain Jurisdiction over this Court's Order until such time
as Defendant Wetzel has complied with it fully, including but
not limited to payment of all awarded Punitive, Nominal Damages
to Plsintiff; and for this Court to impose any other relief
deemed necessary by this Court to vindicate the Violation of
Plaintiff's clearly established lst Amendment Right, including
the Grant of Punitive and Nominal Damages as assessed by the
Court from Defendant John E. Wetzel for failure to take action
to remove the known avenue believed to allow for Drugs to be
smuggled into SCl-Huntingdon, knowing that there was a clear
and easy alternative avenue to accomplish the objective of
stopping Drugs of any type from coming into every State
Correctional lnstitution by Mail, Books~Publication, and Visits

without Violating Estsblished Constitutional Rights.

RESPECTFULLY SUBMITTED,

DATED = \‘D"‘}‘=[A / 3 M._%m.)
(10)

a EBE=_< m. mE:.».o:. >co§o< …~ 1
~.JHUHN>F WCUF~O UH§ZUHW __
v e<om§.: §§on csa po::mw~<m=we
n 52 E_§.Je ><e==o. memo Goo
v E=mecamr. po::m<_<m=ms GNM~

S§Q>F w§

_ Im._.:mz mmm<_Om ImOcmm._.mU

rehth
mO_-ICZ._._ZOUOZ

, ._\_oo _u__.nm m._._~mm._. .
_.=._Z._._ZQUOZ _o> ._mmmh-._ ._ \_ N

y_hz* UOB. z..ox_m roo>z >

~_:=_=_==-:____-_:_»:=_==:_==_-_=_:___.::=__

 

l E)‘~n:.~eij s

 

FEDERAL PUBLIC DEFENDER CmsTO,HER B_BROW

LISA B. FREELAND

l F°dml Publi¢ D¢f=vd=f WESTERN DISTRICT or PENNSYLVANIA H~%§§LD§&BCTI§SON
MICHAEL J. NovARA 1001 LIBERTY AVENUE LrNoA E.J. conn
mm migrant mem Pubn'¢ norma SIm-E 1500 JAYSJ. Fmri%sl"]rqsm
w. PENN HACKNEY PITTSBURGH, PENNSYLVANTA 15222 ANDREW a Lu>soN
S¢ni°rutig”°" phone: (412.) 644-6565 TH‘Y:%SAL;VIIJI;§§ON
fax: (412) 644-4594 1 LEoN l rARJ<ER
website: httg://Qaw. fd. org R§NEE D- :§T:'~'S’WSNL°

Assigonr Federal &bh'c ng¢nd¢g

l - Septcmbcr 14, 2018
Mr. Nickie Logan
I.,J-7274
State Corrcctional lnstitution at Huntingdon
1 100 Pike Street

Huntingdon, PA 16654-1112

Dcar Mr. Logan:

ln light of the Dcpartmcnt of Corr ections’ new legal mail policy, l am not comfortable
sending legal mail into DOC facilities until I have more information and/or the policy is
rescinded I know this far from ideal, but l cannot risk a breach of conndentiality. I have
concerns about even sending case related filings because, in the regular course, prison guards and
officials Would not have access to the happenings in your case, and l do not think they should

hat c that access now.

You can still send me letters and/or call my ofEcc collect. lwill respond to your letters
once lam ablc.

Therc will, of course, be exceptions If it is critical that I get you something that’s been
filed in court, I will send it.

I apologize that this is necessary, but the information l’ve received to date is not clear and
raises serious concerns We, along with other federal defender offices in Pcnnsylvania, arc
working on a solution ln the meantime please know Wc are not ignoring you.

Sinccrely,
s/J(z'mée)%/ 541 meon

ijbcrly R. Brunson
Assistant Federal Public Dcfcnder

KRB/dép

E>¢s:css:it'~ 1\\

N_._`_‘-¢mwmv <n_ zODOZ_._.ZDI
._.m_mm_._.m mv=n_ oo:
ZODOZ_._.ZDI-_Om

E.N`..._..._

Z<OO.._ m_v_O_Z

NcNm_. m_DOU n__Ns_Ow_n_Gm_.__<S_ :KFI \
whom mm OD< Gm_mmmamoc . .

Q\W. costle &S

1.“.30¢ >uzh_a\lll/ \»1.i_

  

§

iv m, jal

 

QYMH#H®N
CWHHE
H,.mw\...,.~ DMWE&.

 

 

ceu¢ ¢ zo<

nw._.mmDOmm mo_>mmw Z...__D._.m_m_

mmm:éw:= 45ch

§ng E§>;m§@m.
002 o::m .o:=o`,.
E:m>§mc=o.u 1
t MHQZHN
\NQ§C_E.\._ .

E><+i£s`it ss

 

 

 

 

Case:16-4039 Document:003113020984 Page:l Date Filed:08/29/2018

OFFlCE OF THE CLERK
PATRIcrA s. DoDszUwEIr UNITED S'rATEs COURT or APPEALS TELEPHONE
cLERK port ms man cmcun~ 215_597-2995

21400 UNI'I"ED STATES C`OURTHOUSE
601 MARKET STR.EET

PHn.ADELPHlA, PA 19106-1190
Website: www.caB.uscourts.gov

 

August 29, 2018

Kimberly R. Brunson Esq.
Keaton Carr Esq.
Lisa B. Freeland Esq.

RE: Nick_ie Logan v. District Attorney Allegheny Co, ct al
Case Nurnber: 16-4039
Dist:rict Court Case Nurnber: 2-15-cv-01699

Dear Counsel:

No later than fourteen days by Wednesday, September 12, 2018 from the date of this
order, the parties shall each submit letters setting forth their positions as to as to whether
the concurrent sentence doctrine or the principles set forth in Gardener v. Warden
Lewisburg USP, 845 F.3d 99 (3d Cir. 2017), United States v. Ross, 801 F.3d 374 (3d Cir.
2015), and Bm v. Bergen Coung Probation D;e_pt., 128 F.3d 152, 160-62 (3d Cir. 1997)
impact the Petitioner's request for habeas relief

When filing in CM/ECF, please select the Motions, Responses & Replies category and
use the Response event. Hard copies are not necessary

Very truly yours, e__
<)ca»e__. ’Rb V\ U,/l ’l` t

V ' sol 5 /"eT

s/Patn`cia S.Dodszuweit q @/ b ¢~_S
7 ) ,' r. »
Clerk ' "" 446 z s et
ce~
' _ 1 J l ;"5' -.

_ n ,\ ' »' c )
By;jl%é£¥ 51 ma Gczév _i_or_ VS l ` _
Tiffany . 'er, Calendar Clerk 2 csrqu C:MW` 4.

' - J j l -.'
267-299 4905 ._.`d . S`W_.§&d C /Q,if

r<_‘_i:l
\-_.

l._
l
l
!

__i,ls\-¢"’l

 

Notes of Advisory Committee on 2018 amendments. Subdlvlslon (b). Rule 5(b) is amended to
revise the provisions for electronic service Provision for electronic service was first made when electronic
communication was not as widespread or as fully reliable as it is now. Consent of the person served to
receive service by electronic means was required as a safeguard. Those concerns have substantially
diminished but have not disappeared entirely, particularly as to persons proceeding without an attorney

The amended rule recognizes electronic service through the court's transmission facilities as to any
registered user. A court may choose to allow registration only with the court’s permission But a party who
registers will be subject to service through the court’s facilities unless the court provides otherwise With
the consent of the person servedl electronic service also may be made by means that do not utilize the
court’s facilities Consent can be limited to service at a prescribed address or in a specified form, and may
be limited by other conditions

Service is complete when a person files the paper with the court’s electronic-filing system for
transmission to a registered user. or when one person sends it to another person by other electronic
means that the other person has consented to in writing. But service is not effective if the person who filed
with the court or the person who sent by other agreed-upon electronic means learns that the paper did not
reach the person to be served The rule does not make the court responsible for notifying a person who
filed the paper with the court’s electronic-filing system that an attempted transmission by the court’s
system failed But a fi|er who learns that the transmission failed is responsible for making effective service

Because Rule 5(b)(2)(E) now authorizes service through the court's facilities as a uniform national
practice Rule 5(b)(3) is abrogated lt is no longer necessary to rely on local rules to authorize such
service

Subdlvlslon (d). Rule 5(d)(1) has provided that any paper after the complaint that is required to be
served “must be filed within a reasonable time after service.” Because "within” might be read as barring
filing before the paper is served, “no later than" is substituted to ensure that lt is proper to file a paper
before lt is served

Under amended Rule 5(d)(1)(B), a certificate of service is not required when a paper is served by
filing it with the court's electronic-filing system. When service is not made by filing with the courts
Aectronic-filing system, a certificate of service must be filed with the paper or within a reasonable time
after service and should specify the date as well as the manner of service For papers that are required to
be served but must not be filed until they are used in the proceeding or the court orders filing, the
certificate need not be filed until the paper is filed, unless filing is required by local rule or court order_

Amended Rule 5(d)(3) recognizes increased reliance on electronic filing. Most districts have adopted
local rules that require electronic filingl and allow reasonable exceptions as required by the former rule
The time has come to seize the advantages of electronic filing by making it generally mandatory in all
districts for a person represented by an attorney. But exceptions continue to be available Nonelectronic
filing must be allowed for good cause And a local rule may allow or require nonelectronic filing for other
reasons

Filings by a person proceeding without an attorney are treated separately lt is not yet possible to rely
on an assumption that pro se litigants are generally able to seize the advantages of electronic filing.
Encounters with the court's system may prove oven/vhelrning to some. Attempts to work within the system
may generate substantial burdens on a pro se party, on other parties, and on the court Rather than
mandate electronic filing, nling by pro se litigants is left for governing by local rules or court order_
Efficient|y handled electronic filing works to the advantage of all parties and the court Many courts now

USCSRULE l

© 20|8 Matthew Bender & Company, Inc., a member of the LexisNexis Group. Al| rights reserved Use ol` this product is subject to the
restrictions and terms and conditions of` the Matthew Bender Master Agreement.

i§r~ lti:s§§iii? ss

allow electronic filing by pro se litigants with the courts permission Such approaches may expand with
growing experience in the courts, along with the greater availability of the systems required for electronic
filing and the increasing familiarity of most people with electronic communication Room is also left for a
court to require electronic filing by a pro se litigant by court order or by local ru|e. Care should be taken to
ensure that an order to tile electronically does not impede access to the court, and reasonable exceptions
must be included in a local rule that requires electronic filing by a pro se litigant ln the beginning, this
authority is likely to be exercised only to support special programs, such as one requiring e-filing in
collateral proceedings by state prisoners

A filing made through a person's electronic-filing account and authorized by that person, together with
that person's name on a signature block, constitutes the person's signature

Prospective amendments:

By order dated April 26, 2018, the Supreme Court of the United States approved the following
amendments to Rule 5, effective Dec. 1, 2018, and authorized their transmission to Congress in
accordance with 28 USCS § 2074;

R

E",><n'r,ts:i\`* l%`l

USCSRULE 2

© 20|8 Matthcw Bender & Company, lnc., a member of` the l_,exisNexis Group. All rights reserved Use of this product is subject to the
restrictions and terms and conditions ol` the Matthew Bender Master Agreement.

 

 

Appendix B .Pdf File Information

What is a PDF file?

Portable Document Format (PDF) is a universal tile format that preserves all fonts, forrnats,
graphics and other typesetting attributes of a source (original) document, regardless of what
application was used to create the source document PDF files are most easily viewed using
Adobe Acrobat Reader %99 , which is a free download available from www.adobe.com.

Why Convert Word and WordPerfect Documents to a PDF File?

PDF files are compact and are easily and quickly transmitted via the Web or through
electronic mail. Although PDF files can be shared, viewed, navigated and printed, PDF files
cannot be edited or altered by the recipient, thus preserving the integrity of the source document

You must convert all of your documents to PDF format before submitting the documents to
the District Clerk‘s Office through the Electronic Case Filing (ECF) system.

How Do You Convert a Word Processing Document to a PDF File‘?
l. WordPerfect 9 or later versions:

WordPerfect 9 and later versions have a built-in capability to convert any document to a PDF
file:

l. Open the source document in WordPerfect.
2. While the source document is on the screen, choose FILE from the menu bar.
3. From the drop-down FILE menu, select PUBLISH TO PDF.

4. To save the source document as a PDF file, type the document name where prompted in
the PDF window. To save the PDF file to a floppy disk, place floppy disk in appropriate
hardware slot, and type A: document name§ in the “Publish To PDF” pop-up window. Press
“OK’?-

The source document is now saved in PDF format either on the hard drive or on a floppy
disk.

2. All other WordPerfect versions, MS Word, or other Applications:

To convert a source document from an application other than WordPerfect 9, Adobe Acrobat
5.0 %99 (which contains a “writer” function) must be installed on your computer. Adobe

paroles l

0 2018 Matthew Bendcr & Company, lnc., a member of the LiexisNexis Group. All rights reserved Use of' this product is subject to the
restrictions and terms and conditions ofthc Matthew Bendcr Master Agreement.

Ez< until ~ fs et .

 

Acrobat 5.0 %99 is available for purchase from www.adobe.com.

l. Open the source document
2. From the menu bar, select PRINT.
3. In the “Printer” window, select CURRENT PRINTER.

4. At the drop-down menu in the CURRENT PRINTER Window, select ACROBAT
DISTILLER.

5. Press “OK” to print the file to your hard drive or floppy disk, instead of to the printer.

6. After you press “OK”, verify that the SAVED FILE TYPE is PDF, and press the SAVE
button.

l§ ?<ll;;r_ts;ffl:- § § _

paroles 2

© 2018 Matthew Bender & Company, Inc., a member of the i..exisNexis Group. A|| rights reserved Use of this product is subject to the

restrictions and tenns and conditions of' the Matthcw Bender Mastcr Agrecment.

 

L.A.R. Misc. 113.0. Electronic Filing

113.1. Scope of Electronic Filing

(a) Except as otherwise prescribed by local rule or order, all cases will be assigned to the
court’s electronic filing system. Case~initiating documents in original proceedings in the court
of appeals must be filed in paper format Except as otherwise prescribed by local rule or court
order, all briefs, motions, petitions for rehearing, and other documents subsequently filed in any
case with the court by a Filing User registered as set forth under Rule 113.2 must be filed
electronically using the electronic filing system.

(b) Ten paper copies of briefs and four paper copies of the appendices must be filed within 5
days as provided in L.A.R. 31.1. The clerk may direct a party to provide the court with paper
copies of other documents electronically filed.

(c) Upon the court’s request, a Filing User must promptly provide the clerk, in a format
designated by the court, an identical electronic version of any paper document previously filed in
the same case by that Filing User.

(d) By local rule or order of the court or clerk, electronic access to entire case files or portions
thereof may be restricted to the parties and the court. Public documents, except those filed under
seal, may be viewed at the clerk’s office

(e) Upon motion and a showing of` good cause, the court may exempt a Filing User from the
provisions of this Rule and authorize filing by means other than use of the electronic filing

system.

Source: Model Local Rules
Cross-references: FRAP 3 ]; L.A.R. 31 .l

Comments: Rules on electronic filing Were added in 2008. This Local Appellate Rule is not
intended to supplant the requirements of FRAP3l(b) or any local rule or procedure requiring
counsel to provide additional paper copies of filings to the court. Time for filing paper copies
changed to 5 days in 2010.

113.2. Eligibility, Registration, Passwords

(a) Attorneys who intend to practice in this court, including attorneys authorized to represent
the United States without being admitted to the bar of this court, must register as Filing Users of
the court’s electronic filing system Registration requirements will be defined by the court and
may include training as a prerequisite to registration as a CM/ECF Filing User.

USCSRULE l

© 2018 Matthcw Bcnder & Company, lnc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agrcement.

E)<n“§@>“:ll` 95 Ll '

 

(b) A party to a pending civil case who is not represented by an attorney may, but is not
required to, register as a Filing User in the electronic filing system solely for purposes of that
case. Filing User status will be terminated upon termination of the case. If a pro se party retains
an attorney, the attorney must advise the clerk.

(c) Registration as a Filing User constitutes consent to electronic service of all documents as
provided in these rules and with the Federal Rules of Appellate Procedure.

(d) Filing Users agree to protect the security of their passwords and immediately notify the
PACER Service Center and the clerk if` they learn that their password has been compromised
Filing Users may be sanctioned for failure to comply with this provision The clerk may
terminate without notice the electronic filing privileges of` any Filing User who abuses the system
by excessive filings, either in terms of quantity or length. The clerk may order that overlength or
repetitive filings will not be available electronically.

(e) Upon motion showing extraordinary circumstances, the clerk may grant an exemption
from electronic filing.

Source: Model Local Rules

Cross-references: L.A.R. 46

Comments: Rules on electronic filing were added in 2008.
113.3. Consequences of Electronic Filing

(a) Electronic transmission of a document to the electronic filing system consistent with
these rules, together with the transmission of a Notice of Docket Activity from the court,
constitutes filing of the document under the Federal Rules of Appellate Procedure and the local
rules of this court, and constitutes entry of the document on the docket kept by the clerk under
FRAP 36 and 45(b). If the court requires a party to file a motion for leave to file a document,
both the motion and document at issue should be submitted electronically; the underlying
document will be filed if the court so directs.

(b) Before filing a document with the court, a Filing User must verify its legibility and
completeness Documents created by the filer and filed electronically must be in PDF text format
When a document has been filed electronically, th‘e official record is the electronic document
stored by the court, and the filing party is bound by the document as filed. Except in the case of
documents first filed in paper form and subsequently submitted electronically under Rule 113.1,
a document filed electronically is deemed filed at the date and time stated on the Notice of
Docket Activity from the court,

(c) Filing must be completed by midnight on the last day Eastem Time to be considered

USCSRULE ` 2

0 2018 Nlatthew Bender & Company, Inc., a member of the LexisNexis Group. Al| rights reserved Use of this product is subject to the
restrictions and terms and conditions of the Matthew Bcnder Mastcr Agreemcnt.

E;< ariz t>;:\M P>F`) _

 

 

timely filed that day.

Source: Model Local Rules

Cross-references: L.A.R. 27-32, 35, 40

Comments: Rules on electronic filing were added in 2008.

Time changed to midnight in 2010 to conform to amendments to FRAP.
113.4. Service of Documents by Electronic Means

(a) The Notice of Docket Activity that is generated by the court’s electronic filing system
constitutes service of the filed document on all Filing Users. Parties who are not Filing Users
must be served with a copy of any document filed electronically in accordance with the Federal
Rules of Appellate Procedure and the local rules.

(b) If the document is not filed and served electronically through the court’s cm/ecf system,
the filer must use an alternative method of service prescribed by FRAP 25(¢).

(c) The Notice of Docket Activity generated by the court’s electronic filing system does not
replace the certificate of service required by FRAP 25. The certificate of service must state either
that the other party is a Filing User and is served electronically by the Notice of Docket Activity
or that the other party will be served with paper documents pursuant to FRAP 25(0)

Source: Model Locai Rules
Cross-references: L.A.R. 27.2 and 31.1

Comments: The electronic filing system generates a Notice of Docket Activity at the time a
document is filed with the system. The Notice indicates the time of filing, the name of` the party
and attorney filing the document, the type of` document, and the text of the docket entry. It also
contains an electronic link (hyperlink) to the filed document, if one was attached to the filing, 7
allowing anyone receiving the notice by e-mail to retrieve the document automatically The
system sends this Notice to all case participants registered as Filing Users of the electronic filing
system. Under the amendments to FRAP 25, a court may, by local rule, provide that the court’s
automatically generated Notice of Docket Activity constitutes service of the document on all
Filing Users in the case.

Exn:r:§>:'\ rs is

USCSRULE 3

© 2018 Matthew Bender & Company, lnc., o member of the lexichxis Group. All rights reserved. Use o|` this product is subject to the
restrictions and terms and conditions of the Matthew Bender Master Agreement.

 

 

\a/'-

 

 

 

 

   

  

    

 

 

     

DC-BO¢l- COMMONWEALTH OF PENNSYLVAN\A FOR OFF\C\AL USE l'
Patl 1 DEPARTMENT OF CORRECT\ONS l_ _ l v _
GRlE\/A CE NUMBER
OFF\CIAL lNMATE GR|EVANCE
ClLlTY GR|EVANCE COORDlNATOR FAClLlTYZ DATE`. l
"',..-»rs\._ .-th).'“r--_." i.-"i'\l ,___ §§I'r'ii.ll"\l'l'ii`lf;@;."`ri\i 9“11"13

 
  

   

    
 

 

 

1 (lNMATE lNfl\llflE UMBER) llj:_‘lGNll\`l'URE OF _|“NMATE‘.
' ' ., l ,t 5 _H` - :_`r"'¢- ;\~V”"

 

 

 

 

vvoaKAsslGN'lihr-;Nf:.' ' / Hours\Nc AsslcNMENT:
_,___ ;;Br§_srgr; L;t¢g_g_i, ::"*‘~.~§'j_.`?:*_»?.

 

l .
1. Refer to the DC-ADNI 804 for procedures on the inmate grievance system.

2. State your grievance in Block A in a brief and understandable manner.
3. List in Block B any action you may have taken to resolve this matter. Be sure to include the identity of

staff members you have contacted 7
A. Provlde a brief, clear statement of your grievance Addltional paper may be used, maximum two
pages (one DC-804 form and one one-sided 8‘/2" x 11" page). State all relief that you are seeking
l'}‘i §`-3-18 ii O:-`< I\PP-Fti"l§§l>¢.£."‘fi~'.i,'i l-'.l:c'?_`.t a .‘=.’-. EAS fairfield T€} SE’.UJ-;li.l"t' iii E*»ii f;§t;'§~j-; §__g[;_.g-L

 

l
.>

vera far treat

t l l ’ ¢* v . _l

“"»’ determined articles r.a.~; casino ats arnett-ss as ran tactic dam :"aa" costa €‘-`E‘S~t.tsat.
.L-

y
b \_

_,,
f

f§§?.£$?’-ZET‘§\'_`:E\§CE fsi\"€* GT.-‘\E¢’i"i_t.`tt DESTRG‘£ F.l.‘ §'E`\FEL')F‘E "s Fi`£ i,".~’-.E*ll CS}‘?IEDFSCA*W§B T.')'":r`l='l d C??i.li§i 1'-‘_\~§.?

   

a..i.!'.t

1 &"'J'Aii_-SBLE F`?}il R?Itli Fi»?» i‘a` L‘i§`,»"ti,..*~‘t!`i`t. 13 Tri`<!:\'l].i`i}§) G}:EESPCHHIE ’.l .,-M_

asarco as
intern mt v. '-.-t,srss, era u.s. ">'\, as s.c . nat (r-:-?s`;; mr v. innent., ass o.s. nat :.t s. ,. gen
can t-‘-ao err sain ona-inman asserts anne s units air canal lawn de santa a .» rr n mann

seal in ins estates rr ins wanda 'r.-t:s id ten nn , starts arn antisnnn:) latest
mann cane t esa vs earned read mens remand t laid .»=tt. anna sits ar antende ring

inland no inn memth ca remains t ind san nader rs attended sea =._, ; y .' t ~1 rem
nat miss rla senator or ss infirm esan sro~ss`. "` b ri my H' wl “

t
:~;s.rt. santana sara similarities are armed mertens ass sargent `- ss
f

ath silver a dirt nrc ties msth nez assess ferc t r~,:rn, rats rvn»rr rises vte=::e ‘_. :»~:-
l n a ann ad-
:nr\'nl»::dfl andrea dod amfti ssndtsn) rs tex n remain v. santa , ass an u,s. ssa as sea sat

’n’/a);~s raid ran carter as amm, win nn stone ar nnanl~n~:t n antenna Mdn;"s ns lisa nut
am t~ ann an assn ran mt net n anna n ns iranian menard no anni- sr.a mines-se ran ran r:
gewin

 

l.)

 

 

 

B. List actions taken and staff you have contacted, before submitting this grievance

nan earn tr anna ns s-r-ts assn assist-astern ntme n lance amato cans a r:-
nn iran e-s-ts to main nasd arts " _; - __..L-.. r` d :'_ :. " tr

"~_ "` .

 

 

 

Your grievance has been received and will be processed in accordance with DC-ADM 804.

f_

 

»"T ~."»‘T.r

Slgnature of Facllity-Grievance'Coordinator Date

WHlTE Facility Grlevance Coordlnator Copy CANARY File Copy PINK Actlon Return Copy

GOLDEN ROD lnmate Copy . _
E><ll,":;l:§ji:j: C

DC-ADM 804, inmate Gn‘evance System Procedures Manual

Sectl'on 1 »- Grievances & initial Review
issue¢ 412712015
effective 511/2015

Attachment 1-A

 

 

 

 

|NlTlAL REV|EW RESPONSE
SCl-Huntingdon

1100 Pike St.
20 l-iuntingdon1 _PA 16654-1112

This serves to acknowledge receipt of your grievance to the assigned Grievance Ofi"lcer. The response is as follov

 

 

 

 

 

 

 

 

inmate Narne: l Logan inmate Number: LJ7274

facimy l HUN § Unit Location: FA

Grievance #: § 756359 Grievance Dato: § 9-13~18
Decision: l___l Upho|d inmate E] Upho|d in Parl’.lDeny in Part

 

M Grievance Denied

lt is the decision cf this grievance officer to uphold or deny fha inmale’s initial grievance This response will
include a brief rationale, summarize the conclusion any _action taken to resolve the issue(s) raised in the
`§Mgn'evance and, relief sought
Response: | Frivcious |

 

 

 

; inmate Logan l have received your grievance. in your grievance you allege that this Dept. is in violation of state and federal laws l
" pertaining to the issuance of legal mail. You state that C01 Lowe destroyed your envelope to the point that your could not read the :
: return address You imply that you did not receive your legal mail in a timely manner. You also state that you have concerns of a 5
“digital” record being saved on the printer. f

f On 8/29l18. the Secretary of Corrections ordered an immediate lockdown of all State Correctional Facilities. This action was taken to

§ ensure the safety of all lnmates, staff, visitors, and volunteers entering our facilities. Procedures were initiated to reduce the
introduction of contraband into the facilities. One of these procedures involved the handling and distribution of legal maii. All

correctional facilities were directed to process legal mail using the following procedure. The legal mail is placed into a containment box

§ opened and inspected for contraband in the presence of the |nmate. After inspection, a copy of all contents including the envelope is

§ made and the copy provided to the lnmate. The original document is then resealed in the original envelope and retained for 15

§ business After 15 business days, the original document is destroyed

The Department is not aware of any federal law that makes it illegal for the original mail to not be delivered to an inmate. The 15
: business day holding period was put in place to provide a time periodic address any specinc issues that may occur from the copying
§ process This process is the process implemented by all correctional Facilities.

inmate Logan l reviewed your concerns and note that you did not receive your legal mail in the allotted 24hr time frame in accordance
1 with AMD 803 section 3.A.6.a however the Dept. reserves the right to suspend policies in the event of an emergency on 8-29-18 the

Secretary of Correction ordered a state of emergency encompassing all Dept. of Comections Facilities. l spoke with 001 Lowe :
z concerning your envelope, he stated that did not intentionally tear your envelope. 001 Lowe stated that you never mentioned having l
§ difficulty with reading the return address when the copies where issued or he would have attempted to rectify that problem. l also want ?
to assure you that no “digital” copies are maintained or accessible to Dept. staff inmate Logan i am denying your grievance and any
relief sought based on the above findings ‘

Signature: Lt. Ycunker 55 ‘,;’é*__,‘

 

 

 

 

%__"__Tiue: cos
Date: 9-23-18
: S e ' t d t l_
ec ch:gn en en EXU C- \
File .

DC-ADM 804, inmate Grievance System Procedures Manual

Secfion 1 - Grievances & initial Review Attachment 1-D
issued: 1211i2010 -
Effective: 1218/2010

 

 

DC-804 COMMONWEALTH OF PENNSYLVANIA FOR OFF|C|AL USE

 

 

 

 

 

 

 

 

Part 1 DEPARTMENT OF CORRECTIONS
76 2§?>§'
GR|EVANCE NUMBER
oFFlclAL lNMA'rE GRlEvANcE
TO: FAC|L|TY GR|EVANCE COORD|NATOR FAC|L|TY: DATE:
\MKMJFM sol-bmme - 9-28-18
FRO_M: (i'NMATE NAME & NLLJ`MBER) §|Gl’\|STURE OF |§MATE:
WORK ASSIGNI/‘EN§§. HOUS|NG ASS|GN T:
1 c.l. . money
|NSTRUCT|ONS:

 

1. Refer to the DC~ADM 804 for procedures on the inmate grievance system.
2. State your grievance in B|ock A in a brief and understandable manner.

3. List in B|ock B any action you may have taken to resolve this matter. Be sure to include the identity of
staff members you have contacted.

 

A. Provide a brief, clear statement of your grievance. Additiona| paper may be used, maximum two
pages (one DC-8_04 form and one one-sided 8'/2" x 11“ page). State all relief that you are seeking.

CN v9-18--2¥.8,, I RECE`.IVED CLEARLY HAR!OD U‘JG'AL MAIL WI'IH AN A'I'IUNEY CCNROL
NLMBER FRCM I(Ii'lBE'.RLY R. BRIJNSUN, ONE OF 'IHE`. ATIURNE'.Y'S REPRDFNI'ING HE ON ‘
DDKEEI APPEAL SHE INFORMED ME l'.'Hi\T SHE`. AND TrIE'. O‘I'I-IER A'I'IDNEY'S REFRFBENTHIG
HECNDIRECTAPPE`ALWIU.DUI'BES‘ENDINGI“EANYMRELE&ALMAILBEG&USEOF‘H'DE
BRM OF (DNFIDENTIALI'IY CAUSED BY SE(`REIARY WEI`ZEIS N.EH ORDER/POLICY 'I'O
CDPY/SCANNLM. M&ILAND IIFSUIFTEDTISINIO'DEPUNENIPDDRYHARDDRIVE
OF SECURI'[`Y SG§MQER/COPIER AND I(EEP 'D.'IE ORIG].NAL mm AND El\iVELDPE AND
GIVi:. ME A COPY. ']'.HIS N.EW ORDER./PULICY VIO[ATES MY FIRST AI“IEZ~]H\|ENI` PRIVIIHBE
GFRRESPONDENCERICHI'ANDLEAVES OPEN FORAN’IONE "['if)REAi'JANI]|`Rii"..PPJZJDIJ\';`,\`:`.i‘i§lr
LEILAI MAIL PRIVII.EGED CINI'ENI`S AND 'I`HIS IS NO[` UE'ORZ‘IA’I'I@N ANY U]RRB}I'I(NS
EMPLUYEEHASARIGHITDREADDRSHAREANDHAVEANYAGZBSTO.

I WI` MY CRIG[NAL I..EGAL MA`[L AND IT' S CIN['ENI.`S RE'I`URNED AND M DIGITAL`

S<:AmED/ooPIES MADE on THE sEGJRI'IY ScmNE:R/<JJPIER DESLRDYED FRDM twa
PERmNENr MEmRY/HARD DRIVE.

 

B. List actions taken and staff you have contacted, before submitting this grievance.

FILED GRIEVANCE #756359 ON 9-13-18 , IT WAS RESP(I\]DED 'I`O DN 9-23-18 iii-IICH "[
RESF"IVED O`N 9-27-18.

 

 

Your grievance has been received and will be processed iit-accordance with DC-ADM 804.

v w‘?>i{`$

 

Signature of Facility Grievance Coordinator Date

WH|TE Facility Grievance Coordinator Copy CANARY File Copy P|NK Action Retum Copy

eoLDEN_ Roo inmate copy
' E><ii:\; sit - g ;;`

DC~ADM 804, Inmate Grievance System Procedures Manual

Section 1 - Grievances & initial Review Attachment 1-A
lssued: 4/27!2015 7
Errecuve; 511/2015

 

 

iNmAL RElew REsPoNsE
0 ep- sci-Humingdon
1100 Pii<e st.
Huntingdon, PA 16654-1112

This serves to acknowledge receipt of your grievance to the assigned Grievance Oificer. The response is as follows.

 

 

 

 

 

inmate Name: l Logan l inmate Number: l LJ7274
Facility: l HUN `l Unit Location: l FA
Grievance #: l 762535 _ l Grievance Date: . | 10-3-18

 

 

Decision: |:l Uphoid inmate I] Upho|d in PartiDeny in Part
Grievance Denied

it is the decision of this grievance ocher to uphold or deny the inmate ’s initial grievance. This response will
include a brief rationale, summarize the conciusion, any-action taken to resolve the issue(s) raised in the
grievance and, relief sought . -

Response: l - ' _ _ '_ ` ` - . 7 q ' , Fn'voious l l

 

 

 

 

 

inmate Logan l have received your grievance', in your'gn`evance you state that the Attomeys you chose to represent you, no longer
wish to use the current legal process because of their belief that the attorney client privilege has been.breached.,You also allege that
your constitutional rights have been violated. `

On 8/29/18, the Secretary of Corrections ordered an immediate lockdown of all State Correc‘tiona| Facilities. This action was taken to
ensure the safety of all inmates, staff, visitors, and volunteers entering our facilities Procedures were initiated to reduce the
introduction of contraband into the facilities One of these procedures involved the handling and distn'bution of legal mail. Ail
correctional facilities were directed to process legal mail using the following procedure. The legal mail is placed into a containment box
opened and inspected for contraband in the presence of the inmate. After inspection, a copy of all contents including the envelope is
made and the copy provided to the lnmate. The original document is then resealed in the original envelope and retained for 15
business After 15 business days, the original document is destroyed

The Department is not aware of any federal law that makes it illegal for the original mail to not be delivered to an inmate. The 15
business day holding period was put in place to provide a time period to address any specific issues that may occur from the copying
process This process is the process implemented by all correctional Facilities.

inmate Logan | reviewed your grievance, your attorney's decision to,not utilize the current legal mail process is not under this
departments controt. inmate Logan 'your objection is noted, however as stated above this Dept. is unaware of any violation of state or
federal laws pertaining to the current process. Therefore l arn denying your grievance and all relief sought

CZS`\-I-¢-\-.__,-
Signature: Lt_ Ycunker & ¢?§*’

Title: ` 003
Date: 10~11-18

 

 

 

 

 

 

cc: Superintendent

,?ife'” E>Litzts_:Y~ §§

DC-ADM 804, inmate Grievance System Procedures Manual .

Section 1 - Grievances & initial Review Attachment l-D
issued 1211/2010
Elrea\ve: 1218/2010

 

 

FEDERAL PUBLIC DEFENDER CHR[STOPHERB_BROWN

LISA B. FREELAND

F¢dml Puv'i¢ D=f¢“d=r WESTERN DISTRICT or PENNSYLVANlA KJM§§§IB:§l-§*§;U[§SON
Mlanr:L J. NovARA 1001 LlBERTY AVENUE LrNDA E.J. conn
- - - f nw J. FrNro-:Lsrsrn
Fcrsc Assrstam Federal Public De ender SU!TE 1500 SARAH ucle
w. PENN mclo~n;v PITTSBURGH, PENNSYLVANIA 15222 ANI)REW z. L.Irson
- ~ - . - ‘rHoMAs Lrvmosron
Scmor ngator phone_ (412) 644_6365 ELlSA A' LONG
fax: (412) 644-4594 LsoN A. PARKER
» . . maan o. PrrTRoPAoLo
webslte. ht .// aw. d.or SAMANTHA L_ STERN

Assislanr F ederal Pu blic D¢[gndgrs

August 7, 2018

Mr. Nickie Logan

LJ-7274

State Correctional Institution at Huntingdon
1100 Pike Street

Huntingdon, PA 16654-1112

Re: Logan v. District Attorney Allegheny County et. al.
Third Circuit Court of Appeals, No. 16-4039

Dear Mr. Logan:

l am writing to follow up on our conversation yesterday. Since then, I’ve had
several conversations with Superintendent Wetzel’s assistant, Constance Green.
Ms. Green told me tyvek envelopes are considered contraband because they are
waterproof and can be used by inmates to make alcoholic drinks

She directed me to policy statement DC-ADM 815 which defines “contraband”
as “any item that can reasonably be used to facilitate a crime or misconduct.” I was
able to locate a copy of this policy and am enclosing the relevant section in this
letter. Ms. Green also directed me to the inmate handbook Which contains the
following prohibition regarding mail and incoming publications

Packaging considered unacceptable due to a security concern (rl.e.
tyvek, plastic, padded, or cardboard envelopes or boxes) is not
permitted. The items Will be removed from the original packaging and
placed in an envelope Hard plastic or metal binding is not permitted
and will be removed prior to being sent to you. You are not permitted
to receive greeting cards in colored envelopes (white envelopes are
permitted).

Although you likely already have a cop_y of the handbook, l was able to obtain
a copy and am enclosing that portion for your review.

lmportantly, however, Ms. Green told me that when legal mail arrives in a
tyvek envelop, the security officers who handle the legal mail are supposed to give

eitm:;§fr- n `

 

 

 

Mr. Nickie Logan
August 7, 2018
Pagc 2 of 2

the inmate the part of the envelope that contains the return address and the
postmark. During a later conversation she assured me she spoke with the person in
charge of processing legal mail to make sure the officers are reminded of this policy.
She did not say whether this policy was written anywhere or was just an informal
one. To avoid any further issues with our mail to you, I will try to ensure that it is
sent in a plain envelope that is not considered unacceptable by the prison.

l hope this information helps you.

Sincerely,

M §/;zew»>

mberly R/flrunson
Assistant Federal Public Defender

Encl. (2)

Bll'"l;,?;l,.\ §

 

 

 

j BULLET|N

\ PENNserANLA

 

 

-\ 03 l Commonwea'lth of Pennsylvania ‘ Department of Corrections
\_` 0 #/
\-\ar=~c_:,../

 

Po|icy Subject:
Mail and lncoming Publications‘(DC-ADM 803)

 

Po|icy Number: _
Department |nmate Handbook - Bul|etin 04

 

Original issue Date:

 

 

 

 

2017 Edition
Date of |ssue: Authority: Effective Date:
1October 3, 2018 ` Signature on File October 3, 2018
John E. Wetze|

 

The purpose of this bulletin is to revise Section ll|. |nmate ServicesiPrivileges, Subsectlon H. llllai|
and lncoming Publications (DC-ADM 803) of the 2017 Edltlon of the Department |nmate Handbook.

' Changes have been made to #’s 2., 5., 6., and 8. information that_has been deleted is crossed out,
changes are in bold and italics and shall now read:

2. incoming non-privileged mail is processed by the Department's contracted central incoming inmate
mail processing center. The mail processing center will open and scan each piece of incoming inmate
non-privileged correspondence Department staff will access the scanned copies and then print and
deliver the printed paper copies to the inmate recipient Department staff will process and distribute
mail each weekday, Monday - Friday, except holidays incoming mail must include a return address or it will
be refused lncoming and outgoing mail must include your committed name, DOC number, and complete
address, or it will be returned EXCEPT|ON:_ Outgoing mail addressed to the Pennsylvania State Poiice
BC|/PREA Coordinator, 1800 Elmerton Avenue, l-larrlsburg, PA 17110 is not required to have the inmate name
or number on the envelope The PSP has asked that anyone making a report include their name and number in
the body of the letter so they can identify and communicate with the person making the allegation

5. A|l mail sent to you will be opened and checked for contraband
contraband The Department may read mail sent to you if the Department has reason to believe it is being used
to plan an escape, other illegal activity, a misconduct offensel or in connection with a Department investigation
For more information on the handling of legal mail, refer to DC-ADN| 803.

 

8. You are permitted to receive magazines and newspapers obtained in accordance with Department policy
You are not permitted to receive material that threatens the security of the facility such as information about
making explosives firebombs, weapons escape devices alcoho|, poisons, or drugs. Pub|lcations that advocate
overthrowing the governmentj which create a threat in a correctional setting contain racially inflammatory
material or advocate, soliclt, or further a criminal plan or a misconduct offense are not allowed You may not
receive maps that would facilitate the planning of an escape or other criminal activity. You may not receive
photographs containing nudity, obscene, or explicit sexual material

E><ii£s"H-» E

Pac:e 1 of 1

 

 

inmate FAO_

ivian "
How will the new mail system work?
A|| inmate non-legal mail must be sent to the following address:

Smort Communicotions/PA DOC
$Cl

inmate`Nome/inmote Number
PO BOX 33028

St Pete_rsburg, Florido 33733

Smart communications will receive the mai|, scan all mail (inc|uding |etters, greeting cards, photos and
news clippings} and forward the electronic mail to the SCl where the inmate is located Envelopes will

_a|so be scanned and included with your mail. SC| will print mall and deliver to lnma'te.

What return address should inmates use on outgoing mail?
inmates should use the Smart Communicatlons address C| will be producing new envelopes |f you use
an old envelope, please make the corrections

How long will it take to get my mal|? -

Fol|owing a 60-90 day transition period, Smart Communications will forward all mall within 24 hours of
receipt, six days per week. During the initial transition perlod, it may take up to five days for mail to
arrive at the SCl's.

What do they do with the original mail?

All original mail will be'retained for a period of 45 days unless otherwise instructed by DOC. After45
days, original mall will be destroyed

What happens to the electronic copies?

A|| scanned mail is uploaded to a database that is organized/sorted by inmate. lt is sent to inmates
location six days per week. When the electronic mail reaches the facility, staff can approve, deny or
forward mail. Approved mallis printed and delivered to inmates.

How long is the electronic mail saved?
Smart Communicatlons maintains electronic copies for seven years.

What happens if official documents are included in my mail, such as drivers' license, social security
cards, checks, court orders with raised seals etc.

Smart_ Communications will forward all official documents to the SC| business office where the inmate is
located

What happens with photos?

Photos will be scanned and are still subject to review by the incoming Pub|ication Revlew Committee.
Photos are limited to 25 photos per mailing ita mailing has more than 25 photos, the entire mailing will
be returned.

Ertci:lsil‘ E l

 

What type of paper will photos be printed on?
Standard copy paper with color.

Will inmates or inmate families be charged with printing the mai|?
DOC ls printing the mail from Sma rt Communications at no charge to inmates or their familites.

Will photos from outside vendors such as Pre-prlnt or Shutterf|y be permitted?
Photos are permitted from vendors but are limited to 25 per mailing Vendors must send all photos to
Smart Communications for processing

Can photos be returned to sender by Smart Communications?
No. A|l photos will be destroyed after the 45 day retention unless otherwise instructed by DOC.

Will photos be available on tablets?
Yes. |n the near future, photos will be available on tablets

How will the sanders of mail know when the mail is delivered?

Senders of mail who register with Smart Communications can receive alerts when mail arrives at Smart
Communication and when it is delivered to or rejected by the DOC.

When mail is being returned to sender will there be any explanation of why it is being returned or
where to send it next?
Yes.

Will this process delay the parole process?

Fo|lowing the transition period Smart Communications will process mail within 24 hours. The electronic
mail will be pre-sorted by housing unit; thus, reducing time in the SC| mailrooms. Green sheets, home
plans and other time sensitive matters will not be delayed

Will more information be provided?
We will continue to update the FAQs. ln addition, Smart Communications is developing FAQs that will
be available to inmates and families

Lega| Mai|

How will legal mail be processed?

' Legal mail will be opened in front of the inmate and inspected lt will be copied and the inmate will

receive a copy. The process will be videotaped with the recording being secured by Smart
Communications The original will be placed in a secured box and be retained for 15 days. lf no
grievance is filed, the mail will be securely destroyed

Can we have the legal mail originals destroyed in front of us when we get the copies?
Not at this time. Policy must be followed with document retention.

Are courts being notified or cooperating with DOC in regards to mail delivery stoppage in conjunction
with_dead|ine?

Ern:s§\"»l£a\
la at

 

 

Any inmates who claim to have missed a deadline due to the lockdown may tile a grievance or submit a
request slip and the Office of Chief Counse| will review.

Will Legal mail ultimately be sent to the outside Vendor'for processing?
No.

Publications

Are books available on tablets?
By September 18, 2018, move than 8,500 e-books will be available on inmate tablets

Can family members still order books through publishers?
No. A|l publications must be purchased through DOC.

Can families purchase a book or subscription for inmates?
We will be reviewing a process in the near future to enable families to purchase books/ subscriptions

How do inmates request to purchase a book?

1. lnmate selects Pub|ication request icon on kiosi<..

2. |nmate includes name of book and author on request icon.

3. This icon is for publication request ONLY. Al| other requests will be deleted

4. Central Office receives request and does a search, with price always in mind

5. Centra| Office responds to inmate request on kiosk with price of book.

6. |nmate has two business days to submit a special “publication request” cash slip to Business
Office for price of bool<.

7. Upon confirmation of payment Centrai Office purchases book.

8. Bool< is shipped to SCl and delivered to inmate.

Are inmates limited to the number of book requests?
inmates are not limited to the number of books purchased - but must comply with the property

limitations set forth in the DC'ADl\/l 315.

Will free or donated books be availab|e?
During a transition period we will not be accepting donated books for individual inmates; however we
are working on a process that would enable the DOC to accept free books for the general inmate

population.

What happens with religious books or outside bible studies?
We will work with Religious services to develop policy as soon as possible. Vo|unteers should not be
bringing publications into the facility at this time.

What will happen to my current subscription for magazines/ periodica|s?

For now, you will continue to receive issues of current subscriptions |f any issue is compromised it will
be confiscated and destroyed No future subscription orders may be purchased except through the
l<iosl<.

Will libraries have additional subscriptions to magazines and periodica|s?
DOC libraries will consider purchasing additional magazines and periodicals for inmates.

s twisti- lis

CERTIFICATE OF SERVICE

 

1, ` 1 _ , no HEREBY DEcLARe'§uAT t AM THE g_
PLAINTIFF IN res FORGOING FtRsT AMENDED coMPLAtNT roe cLARITY
or cLAtMs AND kattar REQUEsTsD. t ceRTIFY teAT t HAVE sets DAY
steven n tape AND coRRsc. coPt or tag sane UPon_tne anton NAMED
AND IN tea MANNER tuotcateo. t restate state seat rea
STATEMENTS MADE HEREIN ARE rent ina consent eisen upon ns
EXPERIENCE, tuoncsace, INFORMATtON Ano asLtErs, tn AccoaaANcs
wlTH THE Paovtslous UNDER 23 U.s.c.§i?is.

(1) QRIGINAL AND (1) coat
rca cLERK or comer AND asbca Asstsnae it=
U.s. DISTRICT couatuouse
235 wmata wAsHtNGToN Avenue
scRANToN, PA. 13503.

AND (1) COPY 'l"O BE SERVED BY U.S. MARSHAL SERVICE TO:
JOHN E. WETZEL,
SECRETARY PENNSYLVANIA DEPARTMENT OF CORRECITONS
1920 I'ECHNOLOGY PARKWAY
MECHANICSBURG, P.’-\. 17050.

/s/Z 31 age § §:EF¢:H"L-El`?a,>u

DATED:|C>_. }47»_,}%

 

CERTIFICATE OF SERVICE

I, l\l`.c.isis §,%\A , no assent nect.Ana rear t m tea

PLAINTIFF IN THE FORGOIHG HOTION FOR PRELIMINARY
INJUNCTIOH/TEMPORARY RESTRAIHING ORDER AND MEHORANDUH lR
SUPPORT THEREOF. I CERTIFY THAT 1 HAVE THIS DAY SERVED A TRUE
AND CORRECT COPY OF THE SAME UPON THE BELOW NAHED AND IN THE
MANKER INDICATED. l FURTHER STATE THAT THE STATEHENTS MADE
HEREIN ARE TRUE AND CORRECT BASED UPON HY EXPERIENCE,
KNOWLEDCE, INFORHATION AND BELIEFS, IN ACCORDANCE WITB THE
PROVISIONS UNDEH 28 U.S.C.§l?é&.

(1) oRIGINAL AND (1) coPY
ron cLERK oF count sue Juncs Asstcnmo AT=
U.s. oIsTsIcT countuousa
235 monte wASHINGToN Avsnue
scRAuron, PA. 18503.

AND (1) COPY TO BE SERVED BY U.S. MARSHAL SERVICE TO:
JOHN E. WETZEL,
SECRETARY PENHSYLVANIA DEPARTMENT OF CORRECITONS
1920 TECHNOLOGY PARKWAY
HECHANICSBURG, PA. 17050.

/*izlzitafgeéiaépu:fujza2q

` ./ca"-/~//la.

